Citation Nr: 0941135	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  00-09 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent, to 
include a reduction to 0 percent on March 1, 2008, for a 
service-connected hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to June 
1954 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision 
issued by the RO, which in pertinent part granted an 
increased 20 percent rating for the service-connected hearing 
loss.

The Veteran's appeal also included the issues of entitlement 
to service connection for right and left ankle disorders.  
During the pendency of the appeal, the RO granted service 
connection for these ankle disabilities (July 2009 rating 
decision) and assigned 10 percent ratings for each ankle, 
effective on April 14, 1999.  Therefore, his appeal 
concerning these issues has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board acknowledges that the Veteran withdrew a request 
for a personal hearing in a statement dated January 23, 2008.  
However, in the Substantive Appeal dated on January 24, 2008, 
the Veteran requested a hearing before a "federal travel 
board judge."  In a statement dated February 7, 2008, the 
Veteran repeated his desire to have a hearing; however, 
because of physical ailments, he requested that the hearing 
be conducted, "at the Veteran's Clinic at Brick, New 
Jersey."  It does not appear that this request was forwarded 
to the Board prior to the issuance of the Board decision in 
May 2008.   

VA regulations regarding Board hearings indicate:

A hearing on appeal before the Board of 
Veterans' Appeals may be held in one of 
the following places at the option of the 
appellant:
    (a) In Washington, DC, or
    (b) At a Department of Veterans 
Affairs facility having adequate physical 
resources and personnel for the support 
of such hearings.  38 C.F.R. § 20.705 
(2009)

Because the Board does not have the personnel to allow for 
Travel Board hearings at VA facilities other than VAROs, the 
Veteran should be advised of the situation and asked whether 
he still desires a hearing at the Newark RO, or at a VA RO 
closer to his residence, if one exists.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should contact the Veteran and 
advise him that a Travel Board hearing 
can be scheduled at the Newark RO, or at 
a VA RO closer to his residence, if one 
exists.  If he indicates a willingness to 
attend a hearing at a VARO, the RO should 
take appropriate action to schedule the 
Veteran for a hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  A copy of the notice 
provided to the Veteran (and his 
appointed representative) of the 
scheduled hearing should be placed in the 
claims folder.  If the Veteran ultimately 
decides not to wait for a hearing, he or 
his representative should be advised to 
withdraw the hearing request in writing 
to the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

